Case 2:16-cv-02602-ESW Document 69-1 Filed 05/11/20 Page 1 of 22




                             FOR PUBLICATION

           UNITED STATES COURT OF APPEALS
                FOR THE NINTH CIRCUIT


         SUNNY ANTHONY, an Arizona                         No. 18-15662
         resident,
                       Plaintiff-Appellant,                  D.C. No.
                                                          2:16-cv-02602-
                              v.                               ESW

         TRAX INTERNATIONAL
         CORPORATION, a Nevada                               OPINION
         corporation,
                       Defendant-Appellee.

                Appeal from the United States District Court
                          for the District of Arizona
                Eileen S. Willett, Magistrate Judge, Presiding

                 Argued and Submitted November 15, 2019
                         San Francisco, California

                               Filed April 17, 2020

           Before: Kim McLane Wardlaw, William A. Fletcher,
                   and Richard Linn, * Circuit Judges.

                          Opinion by Judge Wardlaw


            *
              The Honorable Richard Linn, United States Circuit Judge for the
        U.S. Court of Appeals for the Federal Circuit, sitting by designation.
Case 2:16-cv-02602-ESW Document 69-1 Filed 05/11/20 Page 2 of 22




        2                   ANTHONY V. TRAX INT’L

                                  SUMMARY **


                         Employment Discrimination

            The panel affirmed the district court’s grant of summary
        judgment in favor of the employer in a disability
        discrimination action under Title I of the Americans with
        Disabilities Act.

            After plaintiff filed suit, alleging that her employer
        terminated her from her position as a technical writer
        because of her disability, the employer learned that, contrary
        to her representation on her employment application,
        plaintiff lacked the bachelor’s degree required of all
        technical writers under the employer’s government contract.
        Under the two-step qualified individual test promulgated by
        the EEOC and embedded in the court’s precedent, an
        individual who fails to satisfy the job prerequisites cannot be
        considered “qualified” under the ADA unless she shows that
        the prerequisite is itself discriminatory in effect.
        Disagreeing with the Seventh Circuit and agreeing with
        other circuits, the panel held that a limitation on the use of
        after-acquired evidence, applicable under McKennon v.
        Nashville Banner Publishing Co., 513 U.S. 352 (1995), to an
        employer attempting to excuse its discriminatory conduct
        under the Age Discrimination in Employment Act, does not
        extend to evidence used to show that an ADA plaintiff is not
        a qualified individual, as required to establish a prima facie
        case of disability discrimination. Further, the employer had



            **
               This summary constitutes no part of the opinion of the court. It
        has been prepared by court staff for the convenience of the reader.
Case 2:16-cv-02602-ESW Document 69-1 Filed 05/11/20 Page 3 of 22




                         ANTHONY V. TRAX INT’L                      3

        no obligation to engage in the interactive process to identify
        and implement reasonable accommodations.


                                COUNSEL

        Michael Zoldan (argued), Zoldan Law Group, Scottsdale,
        Arizona, for Plaintiff-Appellant.

        Scott A. Hagen (argued) and D. Zachary Wiseman, Ray
        Quinney & Nebeker P.C., Salt Lake City, Utah, for
        Defendant-Appellee.

        Barbara L. Sloan (argued), Attorney; Anne Noel Occhialino,
        Acting Assistant General Counsel; Jennifer S. Goldstein,
        Associate General Counsel; James L. Lee, Deputy General
        Counsel; U.S. Equal Employment Opportunity Commission,
        Office of General Counsel, Washington, D.C.; for Amicus
        Curiae.

        James R. Sigel (argued), Morrison & Foerster LLP, San
        Francisco, California; Joseph R. Palmore and Bryan J.
        Leitch, Morrison & Foerster LLP, Washington, D.C.; Daryl
        L. Joseffer and Michael B. Schon, U.S. Chamber Litigation
        Center, Washington, D.C.; for Amicus Curiae Chamber of
        Commerce of the United States of America.
Case 2:16-cv-02602-ESW Document 69-1 Filed 05/11/20 Page 4 of 22




        4                     ANTHONY V. TRAX INT’L

                                       OPINION

        WARDLAW, Circuit Judge:

            Sunny Anthony appeals the grant of summary judgment
        in favor of TRAX International Corporation (TRAX) in her
        action alleging disability discrimination under the
        Americans with Disabilities Act, 42 U.S.C. §§ 12101 et seq.
        (ADA). 1 The ADA prohibits discrimination against “a
        qualified individual on the basis of disability.” Id. at
        § 12112(a). Here, TRAX terminated Anthony from her
        position as a Technical Writer—a position that by virtue of
        a third-party contract required a bachelor’s degree in
        English, journalism, or a related field—allegedly due to an
        inability or unwillingness to accommodate her disability.
        TRAX discovered during the course of this litigation that
        Anthony lacked the requisite degree. We must decide under
        these circumstances whether such “after-acquired evidence”
        that an employee does not satisfy the prerequisites for the
        position, including educational background, renders the
        employee ineligible for relief under the ADA.

                                             I.

            TRAX, a contractor for the Department of the Army,
        hired Anthony as a “Technical Writer I” in April 2010.
        Anthony had a history of post-traumatic stress disorder and
        related anxiety and depression. Her condition worsened,
        requiring her to miss periods of work. As a result, Anthony
        applied for and obtained leave under the Family and Medical
        Leave Act (FMLA) in April 2012. Anthony’s physician



            1
                Anthony does not appeal the dismissal of her claim for retaliation.
Case 2:16-cv-02602-ESW Document 69-1 Filed 05/11/20 Page 5 of 22




                          ANTHONY V. TRAX INT’L                       5

        estimated that her condition would likely continue until May
        30, 2012.

            On June 1, 2012, Anthony asked to work from home, but
        TRAX denied her request. TRAX’s Benefits Coordinator
        extended the time of her FMLA leave for thirty days, but
        notified Anthony that she would be fired unless she provided
        a “full work release,” a doctor’s clearance for return to work
        with no restrictions, by the time her leave expired on July 26,
        2012. Because Anthony never submitted a full work release,
        TRAX terminated her employment effective July 30, 2012.
        According to TRAX’s then-Manager of Human Resources,
        Anthony would have been eligible for rehire in
        administrative support positions that were open at the time.

            Soon after she was fired, Anthony filed this suit for
        disability discrimination under the ADA, alleging that
        TRAX terminated her because of her disability and that it
        failed to engage in the statutorily required interactive process
        to find her a reasonable accommodation for employment.
        During litigation of this action, TRAX learned that Anthony
        lacked the bachelor’s degree required of all Technical
        Writers, contrary to her representation on her employment
        application. The bachelor’s degree prerequisite is not
        subjective, unrelated to the job, or open to exception: under
        TRAX’s government contract, it may bill for Technical
        Writer work only if the employee in question has a
        bachelor’s degree.

            The parties cross-moved for summary judgment. The
        district court entered judgment in favor of TRAX, reasoning
        that, in light of the after-acquired evidence that Anthony
        lacked the required bachelor’s degree when she was
        terminated, she was not a “qualified individual” within the
        protection of the ADA. The district court did not address
Case 2:16-cv-02602-ESW Document 69-1 Filed 05/11/20 Page 6 of 22




        6                ANTHONY V. TRAX INT’L

        Anthony’s argument that TRAX failed to engage in the
        interactive process to identify reasonable accommodations.

                                      II.

            We have jurisdiction pursuant to 28 U.S.C. § 1291. “We
        review the district court’s grant of summary judgment de
        novo, viewing the evidence and drawing all reasonable
        inferences in the light most favorable to the non-moving
        party.” Cohen v. City of Culver City, 754 F.3d 690, 694 (9th
        Cir. 2014) (citing Szajer v. City of Los Angeles, 632 F.3d
        607, 610 (9th Cir. 2011)). “We must determine whether
        there are any genuine issues of material fact and whether the
        district court correctly applied the relevant substantive law.”
        Id. (citing Del. Valley Surgical Supply Inc. v. Johnson &
        Johnson, 523 F.3d 1116, 1119 (9th Cir. 2008)).

                                     III.

                                      A.

            Title I of the ADA provides:

               No covered entity shall discriminate against
               a qualified individual on the basis of
               disability in regard to job application
               procedures, the hiring, advancement, or
               discharge     of    employees,     employee
               compensation, job training, and other terms,
               conditions, and privileges of employment.

        42 U.S.C. § 12112(a). The text of § 12112(a) thus protects
        only “qualified individuals” from employment disability
        discrimination. Weyer v. Twentieth Century Fox Film Corp.,
        198 F.3d 1104, 1112 (9th Cir. 2000); Id. at 1108 (“The plain
        language of the [ADA] thus allows only those who are
Case 2:16-cv-02602-ESW Document 69-1 Filed 05/11/20 Page 7 of 22




                          ANTHONY V. TRAX INT’L                        7

        ‘qualified individuals’ to bring suit.”). Accordingly,
        Anthony carries the initial burden of establishing that she is
        a qualified individual as part of her prima facie disability
        discrimination case. Hutton v. Elf Atochem N. Am., Inc.,
        273 F.3d 884, 891 (9th Cir. 2001); see Bates v. United
        Parcel Serv., Inc., 511 F.3d 974, 988 (9th Cir. 2007) (en
        banc) (“[U]nder the ADA, an employee bears the ultimate
        burden of proving that [she] is . . . a qualified individual with
        a disability . . . .” (internal quotation marks omitted)).

            Section 12111(8) of the ADA explicitly defines a
        “qualified individual” as “an individual who, with or without
        reasonable accommodation, can perform the essential
        functions of the employment position that such individual
        holds or desires.” 42 U.S.C. § 12111(8).

            However, the “Equal Employment Opportunity
        Commission (‘EEOC’), the agency to which Congress
        delegated authority to implement Title I of the ADA, has
        promulgated a regulation expanding this definition.”
        Johnson v. Bd. of Trustees of Boundary Cty. Sch. Dist. No.
        101, 666 F.3d 561, 564–65 (9th Cir. 2011) (internal citations
        omitted) (citing 56 Fed. Reg. 35,726, 35,735 (July 26,
        1991)). The EEOC promulgated 29 C.F.R. § 1630.2(m) to
        further elaborate upon the meaning of the term “qualified.”
        That subsection sets forth a two-step inquiry for determining
        whether the individual is qualified. We first determine
        whether the individual satisfies the prerequisites of the job;
        more specifically, whether “the individual satisfies the
        requisite skill, experience, education and other job-related
        requirements of the employment position such individual
        holds or desires.” At step two, we determine whether, “with
        or without reasonable accommodation,” the individual is
        able to “perform the essential functions of such position.”
        29 C.F.R. § 1630.2(m).
Case 2:16-cv-02602-ESW Document 69-1 Filed 05/11/20 Page 8 of 22




        8                ANTHONY V. TRAX INT’L

            The EEOC has also issued Interpretive Guidance on Title
        I of the Americans with Disabilities Act that further
        expounds on the definition of qualified individual. See
        29 C.F.R. pt. 1630, app. to § 1630.2(m). At the first step,
        this guidance asks us to “determine if the individual satisfies
        the prerequisites for the position, such as possessing the
        appropriate     educational      background,     employment
        experience, skills, licenses, etc.” Id. We then go on to step
        two to “determine whether or not the individual can perform
        the essential functions of the position held or desired, with
        or without reasonable accommodation.” Id.

                                      B.

            At no time did Anthony satisfy the prerequisites step of
        the qualified individual element of an ADA prima facie case;
        it is undisputed that she never possessed the requisite
        bachelor’s degree, and it is undisputed that, pursuant to
        TRAX’s government contract, the bachelor’s degree was an
        actual requirement of the Technical Writer position that
        could not be satisfied by any functional equivalent.
        However, Anthony, and the EEOC as amicus, argue that
        because her lack of a bachelor’s degree was “after-acquired
        evidence”—evidence         discovered    well   after    the
        discriminatory adverse employment action—at most it
        should be used to limit liability.

                                      1.

            Amicus EEOC perplexingly argues that we should
        disregard its regulation and interpretive guidance and revert
        to the plain language of 42 U.S.C. § 12111, which defines
        “qualified individual” as one who can perform the essential
        functions of the employment position such individual holds
        or desires. According to the EEOC, 29 C.F.R. § 1630.2(m)
        does not require all plaintiffs challenging disability-based
Case 2:16-cv-02602-ESW Document 69-1 Filed 05/11/20 Page 9 of 22




                         ANTHONY V. TRAX INT’L                       9

        discriminatory conduct to show they satisfy the job’s
        prerequisites in order to bring suit under the ADA. It argues
        that because Anthony’s lack of a bachelor’s degree was
        irrelevant to the decision to terminate her employment,
        Anthony can establish a prima-facie case of disability
        discrimination and withstand summary judgment with
        evidence that she can perform the essential job functions—
        “the standard for qualification that Congress expressly set
        forth in the statute.”

            The EEOC is not seeking deference under Auer v.
        Robbins, 519 U.S. 452 (1997), for the interpretation of
        29 C.F.R. § 1630.2(m) that it advances in this litigation, see
        Dkt. 47, and so we need not determine whether the
        regulation is ambiguous. Likewise, we decline to determine
        whether the statute is ambiguous or capable of an
        interpretation in accord with the EEOC’s position. Instead,
        as we must, we adhere to our precedent that has adopted the
        job prerequisites inquiry described in the EEOC’s
        regulations as a mandatory step in the “qualified individual”
        determination.

            In Bates, we explained that, under the ADA and the
        EEOC’s regulations, “[q]ualification for a position is a two-
        step inquiry,” beginning with “whether the individual
        satisfies the ‘requisite skill, experience, education and other
        job-related requirements’ of the position.” 511 F.3d at 990
        (quoting 29 C.F.R. § 1630.2(m)). The package-car driver
        position at issue in Bates “require[d] an applicant to meet
        [the employer’s] threshold seniority requirements . . . ,
        complete an application, be at least twenty-one years of age,
        possess a valid driver’s license, and have a clean driving
        record by [the employer’s] local standards.” Id. at 990.
        Applying the two-step qualified individual test, we first
        ensured that the plaintiff met each of these prerequisites
Case 2:16-cv-02602-ESW Document 69-1 Filed 05/11/20 Page 10 of 22




         10                  ANTHONY V. TRAX INT’L

         before even considering whether the plaintiff could perform
         the job’s essential functions. Id.

             We reaffirmed our adoption of the “two-step
         qualification inquiry” in Johnson: “We have previously
         adopted the EEOC’s two-step inquiry as the test for whether
         an individual is qualified within the meaning of the ADA.”
         666 F.3d at 565 (citing Bates, 511 F.3d at 990); see also
         Samper v. Providence St. Vincent Med. Ctr., 675 F.3d 1233,
         1237 (9th Cir. 2012) (applying the EEOC’s two-step test as
         adopted in Bates). 2 Thus, “an individual who fails to satisfy
         the job prerequisites cannot be considered ‘qualified’ within
         the meaning of the ADA unless she shows that the
         prerequisite is itself discriminatory in effect.” Johnson,
         666 F.3d at 567.

            Anthony cites no authority interpreting the EEOC’s
         regulations differently.

                                           2.

             In a related argument, Anthony contends that courts
         applying the two-step qualified individual test are limited to
         the facts known to the employer at the time of the challenged
         employment decision. As support, she takes out of context

              2
               Other circuits have likewise adopted the EEOC’s two-step inquiry
         as the test to determine whether a person is a “qualified individual”
         within the meaning of the ADA. See Criado v. IBM Corp., 145 F.3d 437,
         443 (1st Cir. 1998); McBride v. BIC Consumer Prods. Mfg. Co.,
         583 F.3d 92, 98 (2d. Cir. 2009); Deane v. Pocono Med. Ctr., 142 F.3d
         138, 145 (3d Cir. 1998) (en banc); Foreman v. Babcock & Wilcox Co.,
         117 F.3d 800, 810 n.14 (5th Cir. 1997); Branham v. Snow, 392 F.3d 896,
         904 (7th Cir. 2004); Benson v. Nw. Airlines, Inc., 62 F.3d 1108, 1111–
         12 (8th Cir. 1995); Tate v. Farmland Indus., Inc., 268 F.3d 989, 992–93
         (10th Cir. 2001); Jarvela v. Crete Carrier Corp., 776 F.3d 822, 828–29
         (11th Cir. 2015).
Case 2:16-cv-02602-ESW Document 69-1 Filed 05/11/20 Page 11 of 22




                           ANTHONY V. TRAX INT’L                      11

         a portion of the interpretive guidance in 29 C.F.R.
         § 1630(m).

             The EEOC has issued guidance as to when the
         determination as to whether an individual is qualified is to
         be made:

                The determination of whether an individual
                with a disability is qualified is to be made at
                the time of the employment decision. This
                determination should be based on the
                capabilities of the individual with a disability
                at the time of the employment decision, and
                should not be based on speculation that the
                employee may become unable in the future or
                may cause increased health insurance
                premiums or workers compensation costs.

         29 C.F.R. pt. 1630, app. to § 1630.2(m) (emphasis added).
         This guidance clarifies that an employee must show she was
         qualified at the time of the adverse employment action,
         rather than at some earlier or later time. It does not limit the
         qualification determination to the facts known to the
         employer at the time of the challenged employment action.
         And for good reason—an employer’s subjective knowledge
         has no bearing on the “skill, experience, education and other
         job-related [qualifications],” 29 C.F.R. § 1630.2(m), that a
         person in fact possesses.

                                       3.

             Anthony argues that McKennon v. Nashville Banner
         Publishing Co., 513 U.S. 352 (1995), precludes the use of
         after-acquired evidence to demonstrate that she is
         unqualified for failing to satisfy the prerequisites prong. But
         McKennon was a case in which the defendant conceded it
Case 2:16-cv-02602-ESW Document 69-1 Filed 05/11/20 Page 12 of 22




         12                ANTHONY V. TRAX INT’L

         had unlawfully discriminated against the plaintiff on the
         basis of age and was attempting to use after-acquired
         evidence of wrongdoing to assert that the plaintiff would
         have been fired anyway and to excuse its discriminatory
         conduct. 513 U.S. at 355–56. This is what the Supreme
         Court held impermissible, even as it allowed the evidence as
         relevant to the remedies available to the plaintiff. Id. at 356,
         360.

             In McKennon, the plaintiff sued for discrimination under
         the Age Discrimination in Employment Act (ADEA), which
         makes it unlawful “to discharge any individual . . . because
         of [her] age,” 29 U.S.C. § 623(a)(1). McKennon held that
         permitting “after-acquired evidence of wrongdoing that
         would have resulted in termination [to] operate[], in every
         instance, to bar all relief for an earlier violation of the
         [ADEA]” would be contrary to the deterrence and
         compensation objectives behind the ADEA and other
         statutes within that statutory scheme. McKennon, 513 U.S.
         at 358. Although the ADEA and the ADA are part of the
         same “statutory scheme to protect employees in the
         workplace,” McKennon, 513 U.S. at 357, the ADA expressly
         limits its protection to qualified individuals. The ADEA, in
         contrast, has no qualified individual element. Compare
         42 U.S.C. § 12112(a) (“No covered entity shall discriminate
         against a qualified individual on the basis of disability. . . .”
         (emphasis added)) with 29 U.S.C. § 623(a) (“It shall be
         unlawful for an employer . . . to . . . discriminate against any
         individual . . . .” (emphasis added)).

             Moreover, the employer in McKennon did not attempt to
         use after-acquired evidence to rebut the plaintiff’s prima
         facie case. It instead argued that after-acquired evidence
         could provide a retroactive, legitimate justification for the
         employee’s admittedly discriminatory discharge. Id. at 355–
Case 2:16-cv-02602-ESW Document 69-1 Filed 05/11/20 Page 13 of 22




                          ANTHONY V. TRAX INT’L                     13

         56. The Supreme Court disagreed that after-acquired
         evidence of a nondiscriminatory basis for firing could be
         used to avoid liability. The Court reasoned that the employer
         “could not have been motivated by knowledge it did not
         have” and therefore “[could not] now claim that the
         employee was fired for the nondiscriminatory reason” that it
         discovered only after-the-fact. Id. at 360. It defies logic to
         say that an employee was terminated for a reason that the
         employer was not even aware of at the time.

             The same is not true of the qualification inquiry. An
         employer’s ignorance cannot create a credential where there
         is none. Here, Anthony lacked a bachelor’s degree at the
         time she was terminated regardless of whether TRAX was
         aware of this fact. Furthermore, under the burden-shifting
         standard applicable to ADA claims at summary judgment,
         we reach the question addressed in McKennon—whether
         there was a legitimate, nondiscriminatory reason for the
         plaintiff’s discharge—only after Anthony establishes her
         prima facie case, including the qualified individual element.
         See McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802
         (1973); Snead v. Metro. Prop. & Cas. Ins. Co., 237 F.3d
         1080, 1093 (9th Cir. 2001) (applying the McDonnell
         Douglas framework to ADA discrimination cases).

             Consistent with McKennon, we previously held that,
         “[a]lthough it is questionable whether [an employer] could
         justify [a challenged employment decision] . . . based on
         evidence obtained after its decision [was made], the
         admissibility of post-decision evidence is not necessarily
         forbidden for all purposes.” Mantolete v. Bolger, 767 F.2d
         1416, 1424 (9th Cir. 1985) (citation omitted). For example,
         a defendant employer sued under the Rehabilitation Act may
         use after-acquired evidence “to rebut [an applicant’s] claim
         that she was qualified for the position, but . . . [not] to
Case 2:16-cv-02602-ESW Document 69-1 Filed 05/11/20 Page 14 of 22




         14               ANTHONY V. TRAX INT’L

         enlarge the basis upon which the employer relied to reject
         the [applicant] at the time that decision was made.” Id. It
         follows that an employer may likewise use after-acquired
         evidence to rebut an employee’s claim that she is a qualified
         individual under the ADA. See Zukle v. Regents of Univ. of
         Cal., 166 F.3d 1041, 1045 n.11 (9th Cir. 1999) (“[C]ourts
         routinely look to Rehabilitation Act case law to interpret the
         rights and obligations created by the ADA.”); Collings v.
         Longview Fibre Co., 63 F.3d 828, 832 n.3 (9th Cir. 1995)
         (“The legislative history of the ADA indicates that Congress
         intended judicial interpretation of the Rehabilitation Act be
         incorporated by reference when interpreting the ADA.”).
         Notably, our holding in Mantolete is consistent with that
         later reached by the Supreme Court in McKennon: both
         opinions conclude that after-acquired evidence of an
         employee’s wrongdoing cannot be used to establish an
         alternative motivation for a challenged employment action.
         See McKennon, 513 U.S. at 360.

             In sum, McKennon held that after-acquired evidence
         cannot establish a superseding, non-discriminatory
         justification for an employer’s challenged actions. But as we
         held in Mantolete, after-acquired evidence remains available
         for other purposes, including to show that an individual is
         not qualified under the ADA.

                                       i.

            The limited out-of-circuit authority on the breadth of the
         Supreme Court’s holding in McKennon is either in accord or
         unpersuasive.

             Rooney v. Koch Air, LLC, 410 F.3d 376 (7th Cir. 2005),
         on which amicus EEOC relies, is unpersuasive. In Rooney,
         the plaintiff alleged that his employer had constructively
         discharged him because of his disability, in violation of the
Case 2:16-cv-02602-ESW Document 69-1 Filed 05/11/20 Page 15 of 22




                           ANTHONY V. TRAX INT’L                        15

         ADA. Id. at 378. The defendant learned during discovery
         that the plaintiff did not have a valid driver’s license, which
         necessarily meant that he could not satisfy all of the
         prerequisites of his job. Id. at 382. The Seventh Circuit did
         not “place any weight” on this after-acquired evidence in
         concluding that Rooney was not a qualified individual. Id.
         at 378, 382. According to the Seventh Circuit, McKennon
         held that “after-acquired evidence . . . does not bar all relief,”
         and the Seventh Circuit could “see no distinction for this
         purpose between an age discrimination claim like the one in
         McKennon and an ADA claim.” Id. at 382. This conclusion
         overlooks the distinction between the use of after-acquired
         evidence to negate an element of a plaintiff’s prima facie
         case and its use to establish a nondiscriminatory motive for
         the adverse employment action. It is also in some tension
         with other Seventh Circuit precedent. See Teahan v. Metro-
         North Commuter R.R. Co., 80 F.3d 50, 55 (7th Cir. 1996)
         (holding that “the rule announced in McKennon ha[d] no
         application” in a Rehabilitation Act case in which the
         employer offered after-acquired evidence not “to present an
         alternative, ‘legitimate’ motive for dismissing [an
         employee]” but to show why he was not otherwise
         qualified).

             Bowers v. National Collegiate Athletic Association,
         475 F.3d 524 (3d Cir. 2007), another out-of-circuit case on
         which Anthony relies, provides no support for her position.
         Bowers addressed whether the National Collegiate Athletic
         Association (NCAA) and two universities discriminated
         against a high school student because of his learning
         disability by deeming him a “nonqualifer”—meaning he did
         not meet the NCAA’s initial eligibility requirements—and
         ceasing recruitment efforts. Id. at 530, 536. During the
         discovery process, the defendants learned that Bowers had
         abused drugs. They moved for summary judgment on the
Case 2:16-cv-02602-ESW Document 69-1 Filed 05/11/20 Page 16 of 22




         16                ANTHONY V. TRAX INT’L

         basis that his drug abuse rendered him a nonqualifier and that
         he therefore was not a qualified individual under the ADA.
         Id. at 533–34.

             The Third Circuit held that the evidence of drug abuse
         did not render Bowers an unqualified individual not because
         the evidence of his drug use was acquired after the alleged
         discriminatory action but because the drug use itself
         occurred after, and as a result of, the alleged discriminatory
         action. Id. at 537. At the time the discriminatory action
         occurred there was no evidence of drug use; it was only after
         Bowers was deemed ineligible for athletic recruiting that
         Bowers plunged into addiction and depression. His
         subsequent drug use had no bearing on whether Bowers was
         qualified at the time the athletic recruiters deemed him
         ineligible, or whether they did so on a discriminatory basis.
         Separately, the Third Circuit reasoned that, under
         McKennon, the defendants could not claim “that Bowers was
         deemed a nonqualifier because of his drug abuse.” Id. Here,
         in contrast, Anthony lacked a bachelor’s degree when the
         alleged discrimination occurred, and TRAX does not argue
         that this was the reason for her termination.

             In circumstances far more similar to Anthony’s, the
         Third Circuit deemed McKennon inapplicable.                 See
         McNemar v. Disney Store, Inc., 91 F.3d 610 (3d Cir. 1996),
         abrogated on other grounds by Cleveland v. Policy Mgmt.
         Sys. Corp., 526 U.S. 795 (1999). In McNemar, the plaintiff
         sued his employer under the ADA, alleging that he was fired
         because of a disability. Id. at 616. After he was fired, the
         plaintiff applied for state and federal disability benefits. Id.
         at 615. In those applications, the plaintiff represented under
         penalty of perjury that he became totally disabled and unable
         to work on a date falling at least five weeks before he was
         fired. Id. In other words, the plaintiff admitted that he was
Case 2:16-cv-02602-ESW Document 69-1 Filed 05/11/20 Page 17 of 22




                          ANTHONY V. TRAX INT’L                     17

         not a “qualified individual” at the time he was terminated.
         Id. at 618 (“[A] person unable to work is not intended to be,
         and is not, covered by the ADA.”). The district court granted
         summary judgment in favor of the employer, reasoning that
         the plaintiff was judicially estopped from contending that he
         is a qualified individual under the ADA in light of these
         representations. Id. at 616, 618–19.

             On appeal, amicus EEOC raised the precise argument it
         asserts in this case: that McNemar’s disability applications
         were “after-acquired evidence” with “no bearing on the
         prima facie issue of McNemar’s status as a qualified
         individual with a disability.” Id. at 620–21. The Third
         Circuit rebuffed the EEOC’s argument: “[T]he EEOC wants
         to mix apples—a plaintiff’s prima facie case—with
         oranges—a defendant’s non-discriminatory-reason.” Id.
         According to the Third Circuit, McKennon’s holding did not
         apply to the plaintiff’s prima facie case. Id. “[T]he EEOC’s
         assertion that ‘[a] plaintiff’s claim cannot be defeated by an
         issue of qualifications that has nothing to do with the
         employer’s motivation for the adverse action’ becomes
         irrelevant . . . because that assertion has to do with [the
         employer’s] putative pretext for firing McNemar, which is
         not a proper concern for the court unless McNemar first has
         established a prima facie case that he was qualified for the
         job.” Id. (footnote omitted).

             The Fifth and Sixth Circuits have similarly interpreted
         McKennon as precluding only the use of after-acquired
         evidence to show a legitimate, nondiscriminatory basis for
         the adverse action.

             In McConathy v. Dr. Pepper/Seven Up Corporation, the
         Fifth Circuit reviewed the dismissal of an employee’s ADA
         claim “on the basis of judicial estoppel, in that the
         information given in [her social security] application was
Case 2:16-cv-02602-ESW Document 69-1 Filed 05/11/20 Page 18 of 22




         18               ANTHONY V. TRAX INT’L

         inconsistent with her claims.” 131 F.3d 558, 561 (5th Cir.
         1998) (per curiam). The plaintiff argued that her social
         security application was after-acquired evidence that could
         not be used to bar relief. Id. at 563. The Fifth Circuit
         disagreed, reasoning that the after-acquired evidence was
         being used “in relation to [her] job qualifications, a matter
         which has nothing to do with the motivation behind her
         employer’s action.” Id.

             The Sixth Circuit made a similar distinction in the
         context of a discrimination claim under the FMLA,
         29 U.S.C. § 2612. Bauer v. Varity Dayton-Walther Corp.,
         118 F.3d 1109, 1112 (6th Cir. 1997). In Bauer, the Sixth
         Circuit held that McKennon permits relying on after-
         acquired evidence to determine that the plaintiff did not have
         a “serious health condition,” and that he therefore did not
         qualify for protection under the FMLA. Id. According to
         the Sixth Circuit, McKennon held that after-acquired
         evidence was irrelevant for the purpose of establishing “the
         employer’s motive for the discharge.” Id. Whether a
         plaintiff can “establish the objective existence of a serious
         health condition” is unrelated to motive. Id. Therefore,
         McKennon had no application. Id. McKennon likewise has
         no application to the objective qualified individual inquiry,
         a matter which has nothing to do with TRAX’s motivation
         for firing her.

                                       ii.

             Allowing employers to use after-acquired evidence to
         show that an ADA plaintiff is not a qualified individual will
         not usher in the parade of horribles Anthony conjures.
         Anthony argues the rule we adopt here will lead employers
         to scour a plaintiff’s employment history for even the most
         minor of missing qualifications in an effort to avoid liability
         for discrimination. But employers sued for discrimination
Case 2:16-cv-02602-ESW Document 69-1 Filed 05/11/20 Page 19 of 22




                              ANTHONY V. TRAX INT’L                             19

         already have reason to hunt for such disqualifiers since, at
         the very least, McKennon permits the use of after-acquired
         evidence to limit damages. See McKennon, 513 U.S. at 360–
         63. And employers are unlikely to purposefully expose
         themselves to significant liability on the off-chance that they
         might discover some obscure, missing qualification during
         the already costly discovery process. Moreover, employers
         will not be able to invent new requirements to avoid liability,
         since the employer must actually require the ostensibly
         missing qualification at the time of the allegedly
         discriminatory action. 3 In contrast, accepting Anthony’s
         argument would extend coverage to those who do not in fact
         satisfy a job’s prerequisites—including those who
         successfully deceived their employer as to their
         qualifications. Such an outcome would be at odds with
         Congress’s express decision to limit the ADA’s protections
         to qualified individuals.

             Finally, to the extent the EEOC wants us to disregard the
         prerequisites step of its two-step inquiry for determining
         who is a qualified individual under the ADA, it could
         reconsider its own implementing regulations and
         interpretive guidance that elaborated upon the statutory
         definition of “qualified individual.”




              3
                As previously mentioned, Anthony does not dispute that a
         bachelor’s degree was an actual, mandatory requirement for the
         Technical Writer I position. We need not and do not decide the extent
         to which McKennon might apply to circumstances in which an ostensible
         job prerequisite is not regularly enforced, or a technical requirement like
         a degree could be satisfied by the functional equivalent in experience.
Case 2:16-cv-02602-ESW Document 69-1 Filed 05/11/20 Page 20 of 22




         20               ANTHONY V. TRAX INT’L

                                      C.

             Anthony separately argues that the district court erred in
         granting summary judgment because there is a genuine
         dispute as to whether TRAX engaged in good faith in the
         interactive process. We disagree.

             “The ADA prohibits employers from discriminating
         against a disabled employee by ‘not making reasonable
         accommodations to the known physical or mental limitations
         of an otherwise qualified individual with a disability who is
         an applicant or employee, unless such covered entity can
         demonstrate that the accommodation would impose an
         undue hardship on the operation of the business of such
         covered entity.’” Barnett v. U.S. Air, Inc., 228 F.3d 1105,
         1110–11 (9th Cir. 2000) (en banc) (footnote omitted)
         (quoting 42 U.S.C. § 12112(b)(5)(A)), vacated on other
         grounds sub nom. US Airways, Inc. v. Barnett, 535 U.S. 391
         (2002). From this, we have held that an employer has a
         mandatory obligation “to engage in an interactive process
         with employees in order to identify and implement
         appropriate reasonable accommodations,” which can
         include reassignment. Id. at 1111; Dark v. Curry Cty.,
         451 F.3d 1078, 1088 (9th Cir. 2006). “[A]n employer cannot
         prevail at the summary judgment stage if there is a genuine
         dispute as to whether the employer engaged in good faith in
         the interactive process.” Barnett, 228 F.3d at 1116.

             Importantly, however, an employer is obligated to
         engage in the interactive process only if the individual is
         “otherwise qualified.”       Id. at 1110–11; 42 U.S.C.
         § 12112(b)(5)(A). Anthony argues that she is “otherwise
         qualified,” despite her failure to meet the prerequisites for
         the Technical Writer position, because she met the
         requirements for available reassignment positions.
Case 2:16-cv-02602-ESW Document 69-1 Filed 05/11/20 Page 21 of 22




                          ANTHONY V. TRAX INT’L                     21

             We have held that an employee is “otherwise qualified”
         if he could perform the essential functions of his job once
         provided the reasonable accommodation of reassignment.
         See Barnett, 228 F.3d at 1111. We need not “consider
         reasonable accommodation in determining whether [an
         employee] satisfied the job prerequisites,” however.
         Johnson, 666 F.3d at 565 (emphasis added); 29 C.F.R. pt.
         1630, app. to § 1630.9 (“[T]he obligation to make reasonable
         accommodation is owed only to an individual with a
         disability who . . . satisfies all the skill, experience,
         education and other job-related selection criteria.”). Thus,
         “unless a disabled individual independently satisfies the job
         prerequisites, she is not ‘otherwise qualified,’ and the
         employer is not obligated to furnish any reasonable
         accommodation.” Johnson, 666 F.3d at 565–66.

             It is undisputed that Anthony did not satisfy the
         prerequisites for the Technical Writer position. Because
         Anthony needed to satisfy those requirements without
         reasonable accommodation, whether she met the job
         prerequisites for available reassignment positions is
         irrelevant. Accordingly, she is not “otherwise qualified,”
         and TRAX was not obligated to engage in the interactive
         process.

                                      IV.

             McKennon’s limitation on the use of after-acquired
         evidence does not extend to evidence used to show an ADA
         plaintiff is not a qualified individual. Under the two-step
         qualified individual test promulgated by the EEOC and
         embedded in our precedent, “an individual who fails to
         satisfy the job prerequisites cannot be considered ‘qualified’
         within the meaning of the ADA unless she shows that the
         prerequisite is itself discriminatory in effect.” Johnson, 666
         F.3d at 567. Because Anthony did not have the requisite
Case 2:16-cv-02602-ESW Document 69-1 Filed 05/11/20 Page 22 of 22




         22              ANTHONY V. TRAX INT’L

         bachelor’s degree at the time she was terminated, she was
         not qualified within the meaning of the ADA, and TRAX
         had no obligation to engage in the interactive process.

              AFFIRMED.
